Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
Applicant's response and amendments, filed March 20, 2021, to the prior Office Action is acknowledged.  Applicant has amended claims 1 and 7 and cancelled claims 17-20.

Election/Restrictions
Applicant’s election without traverse of Group 1 (claims 1-6), drawn to a method of treating cancer comprising administering an oncolytic EDHV-TAU with a titer at least 104 times greater than EDHV-IBA, or a pharmaceutical composition comprising thereof, in the reply filed on March 8, 2021 is acknowledged.
Claims 7-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1-6 are currently under examination and the subject matter of the present Office Action.


Priority
Applicant’s claim for the benefit of a prior-filed application, provisional application 62/525,289, filed on June 27, 2017, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Accordingly, the effective priority date of the instant application is granted as June 27, 2017.

Information Disclosure Statement


Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  SEQ ID NO: 3, as recited in claim 6, is free of the prior art.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 6 recite a method of administering an EHDV-TAU virus to treat or prevent cancer with “a titer at least 104 times greater than EHDV2-Ibaraki (EHDV2-IBA)”.  The claim references a relative value (i.e., “a titer at least 104 times greater than”) without providing a standard by which to measure that relative value.  Based on the claim’s language and the Specification, it is not clear what titer values (i.e., the “standard”) of EHDV2-IBA are required to treat or prevent cancer, and therefore the relative value of “a titer at least 104 times greater than” EHDV2-IBA cannot be properly assessed, the titer value of EHDV2-IBA being unknown.  While the Specification mentions administering the EHDV-TAU in unit doses of 1x101 to 1x1015 pfu (Specification, p. 18, para 2), it does not appear that these dosage values in 4 times greater than” EHDV2-IBA.
Danzinger et al. ("Combined genetic and epigenetic interferences with interferon signaling expose prostate cancer cells to viral infection", Oncotarget 2(32), p. 52115-52134; of record in IDS) describes an in-vitro evolution process of obtaining EHDV-TAU viruses by culturing EHDV2-IBA viruses with prostate cancer cells (p. 52124, col 1, para 1).  Danzinger states that serial passages of EHDV2-IBA with prostate cancer cells will eventually produce viruses that can selectively infect and lyse such cells, viruses that Danzinger dubs EHDV-TAU viruses (p. 52124, col 1, para 1).  Danzinger, however, does not describe any process of administering EHDV2-IBA to a subject, especially in the context of administering EHDV2-IBA to treat cancer.  Based on Danzinger alone, one of ordinary skill in the art would not be able to extrapolate the titer value of EHDV2-IBA – or any type of EHDV virus – required to treat cancer.
Shai et al. ("Epizootic Hemorrhagic Disease Virus Induces and Benefits from Cell Stress, Autophagy, and Apoptosis", 2013, Journal of Virology 87(24), p. 13397-13408) teaches culturing EHDV2-IBA with immortalized kidney cells and that EHDV2-IBA is able to infect and induce autophagy and apoptosis of such cells (abstract; p. 13399, col 1, Results).  Shai, however, does not describe any process of administering EHDV2-IBA to a subject, especially in the context of administering EHDV2-IBA to treat cancer.  Based on Shai alone, one of ordinary skill in the art would not be able to extrapolate the titer value of EHDV2-IBA – or any type of EHDV virus – required to treat cancer.
It does not appear as if the prior art teaches administering EHDV2-IBA or any variant of EHDV to treat or prevent cancer.  Therefore, one of ordinary skill would not be able to determine what precise titer value of EHDV-TAU to administer to a subject to treat cancer based on the phrase “a titer at least 4 times greater than EHDV2-Ibaraki (EHDV2-IBA)”, since there is no evidence that administering a titer of EHDV2-IBA or any variant of EHDV to treat cancer has been disclosed in the prior art.

Claims 1 and 6 are also indefinite because what is precisely encompassed by the term “Epizootic Hemorrhagic Disease virus-Tel Aviv University (EHDV-TAU)” is indefinite based on the claim’s language in light of Applicant’s Specification.  As such, Applicant’s lexicography is defective for not sufficiently defining the term “Epizootic Hemorrhagic Disease virus-Tel Aviv University (EHDV-TAU)” so as to apprise one of ordinary skill in the art what is meant by that term.  While the Specification teaches that EHDV-TAU can be produced by “infecting human cells with Epizootic Hemorrhagic Disease Virus 2- lbaraki (EHDV2- lbaraki), to obtain a cell adapted EHDV2-lbaraki (EHDV2-IBA) and further modifying EHDV2-IBA to target the specific cancer by a chemical modification, site-directed mutagenesis, in-vitro evolution or any combination thereof” (Specification, p. 4, para 5), the EHDV-TAU virus itself is not actually defined in the Specification, and it is unclear what changes have to be made to EHDV2-IBA that are sufficient to produce the EHDV-TAU virus.  Specifically, it is unclear what types of mutations, chemical modification, or in-vitro evolution methods to EHDV2-IBA are sufficient to yield the EHDV-TAU virus, the EHDV-TAU virus being defined nowhere in the Specification.  Furthermore, while the Specification lists various mutations that EHDV-TAU has relative to EHDV2-IBA that distinguish each of the viruses (Specification, p. 46, Tables 3 & 4) and also lists an EHDV-TAU nucleotide sequence in SEQ ID NO: 3, these appear to be only particular types of EHDV-TAU viruses, given that any number of undefined “chemical modification[s], site-directed mutagenes[es], in-vitro evolution [methods] or any combination thereof” to EHDV2-IBA can also produce the EHDV-TAU virus (i.e., EHDV-TAU itself does not appear to be limited to EHDV2-IBA having the mutations listed in Tables 3 & 4).
In addition, dependent claims 2-5 are included in the basis of the rejection because although they recite and encompass specific methods for administering EHDV-TAU for preventing or treating cancer, they do not correct the primary deficiencies of the independent claim.

35 USC § 112(b)
Claim(s) 1-5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that an “Epizootic Hemorrhagic Disease virus-Tel Aviv University (EHDV-TAU)” virus, which is a mutated EHDV2-IBA virus, has the function of preventing or treating cancer.
The claim is considered indefinite because the scope of the claim to achieve the functional property of preventing or treating cancer cannot be determined. 

Either the recited function is an inherent property of (that naturally flows from) a mutated EHDV2-IBA virus of claim 1, or it is not. 
The claim denotes that not all of the structures (i.e., mutated EHDV2-IBA virus variants) encapsulated by independent claim are able to achieve the functional property(ies) recited therein. 
To the extent it is not an inherent property (that naturally flows) from the product/method of the independent claim, then the claim is considered indefinite for failing to recite the structure(s) that is (are) necessary and sufficient to cause the recited functional language. 

The use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). See MPEP §2173.05(g)

Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc). See MPEP §2173.05(g)

If there is no disclosure of structure, material or acts for performing the recited function, the claim fails to satisfy the requirements of 35 U.S.C. 112(b). The disclosure of the structure (or material or acts) may be implicit or inherent in the specification if it would have been clear to those skilled in the art what structure (or material or acts) corresponds to the means- (or step-) plus-function claim limitation. See id. at 1380, 53 USPQ2d at 1229; In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir. 1997). Because no structure disclosed in the embodiments of the invention actually performs the claimed functions, the specification lacks corresponding structure as required by 35 U.S.C. 112, sixth paragraph, and fails to comply with 35 U.S.C. 112, second paragraph.). See MPEP §2181(II)(A).

To satisfy the definiteness requirement under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, the written description must clearly link or associate the corresponding structure, material, or acts to the claimed function. Telcordia Techs., Inc. v. Cisco Systems, Inc., 612 F.3d 1365, 1376, 95 USPQ2d 1673, 1682 (Fed. Cir. 2010). A rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate if the written description fails to link or associate the disclosed structure, material, or acts to the claimed function, or if there is no disclosure (or insufficient disclosure) of structure, material, or acts for performing the claimed Donaldson, 16 F.3d at 1195, 29 USPQ2d at 1850. A bare statement that known techniques or methods can be used would not be a sufficient disclosure to support a means-plus-function limitation. Biomedino, LLC v. Waters Techs. Corp., 490 F.3d 946, 953, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007). See MPEP §2181(III)

In the instant case, the limitation of preventing or treating cancer merely states a functional characteristic without providing any indication about how the functional characteristic is provided. The functional characteristic does not follow from (is not an inherent property of) the structure recited in the claim, so it is unclear whether the claim requires some other structure to be added to the composition to provide the functional characteristic. 

Per MPEP 2173.05(g), the Examiner should consider the following factors when examining claims that contain functional language to determine whether the language is ambiguous: 
(1) Is there a clear cut indication of the scope of the subject matter covered by the claim? 
The scope of the claimed EHDV-TAU is not limited to the specific structure(s)/method step(s) disclosed in the specification.  As such, the scope of the subject matter covered by the claim is indefinite.  The Specification provides, for example, EHDV-TAUs having SEQ ID NO: 3 and specific point mutations (Specification, p. 3, para 2-4) that differentiate such viruses from natural EHDV2-IBA, which Applicant states are sufficient to achieve the recited functional property of treating or preventing cancer.  The Specification also discloses EHDV-TAUs having specific point mutations and insertion/deletion mutations that can achieve the recited functional property of treating or preventing cancer (Specification, Tables 3 &4).  However, there is no indication that the mutated EHDV2-IBAs disclosed by the Specification comprise the full scope of EHDV-TAUs capable of achieving the recited functional property.
the cause of the recited functional property.  Therefore, one of ordinary skill in the art, if he were to design an EHDV-TAU capable of achieving the recited functional property, would have to guess what particular mutations are capable of achieving that functional property.
	
(2) Does the language of the claim forth well-defined boundaries of the invention, or only states a problem solved or a result obtained?
The lack of specific structures in the claims indicate no well-defined boundaries of the invention. Rather, the functional language only denotes a problem to solve or a result obtained. Claim language that merely states a result to be obtained without providing boundaries on the claim’s scope (e.g., by not specifying any way to achieve those results) is unclear.  As mentioned above, the scope of mutated EHDV2-IBA viruses encapsulated by the independent claim sufficient to achieve the result of treating or preventing cancer cannot be determined.  While the Specification provides specific EHDV-TAU viruses capable of treating or preventing cancer, the full scope of EHDV-TAU viruses capable of treating or preventing cancer has not been provided.  Furthermore, what specific mutations necessarily render EHDV2-IBA capable of treating or preventing cancer have not been provided by the Specification, as there is no indication which of the specific mutations (or combination of mutations) mentioned is sufficient to produce an EHDV-TAU that is capable of treating or preventing cancer.

(3) Would one of ordinary skill in the art know from the claim terms what structure or steps are encompassed by the claim?
Danzinger et al. ("Combined genetic and epigenetic interferences with interferon signaling expose prostate cancer cells to viral infection", Oncotarget 2(32), p. 52115-52134; of record in IDS) describes an in-vitro evolution process of obtaining EHDV-TAU viruses by culturing EHDV2-IBA viruses with prostate cancer cells (p. 52124, col 1, para 1).  Danzinger states that serial passages of EHDV2-IBA with prostate cancer cells will eventually produce viruses that can selectively infect and lyse such cells, viruses that Danzinger dubs EHDV-TAU viruses (p. 52124, col 1, para 1).  Danzinger, however, does not describe any mutations to the EHDV2-IBA virus sufficient to achieve the functional property of killing cancer cells.  Thus one of ordinary skill in the art would remain ignorant of the full scope of modified EHDV2-IBA viruses capable of killing cancer cells based on Danzinger alone.
Shai et al. ("Epizootic Hemorrhagic Disease Virus Induces and Benefits from Cell Stress, Autophagy, and Apoptosis", 2013, Journal of Virology 87(24), p. 13397-13408) teaches culturing EHDV2-IBA with immortalized kidney cells and that EHDV2-IBA is able to infect and induce autophagy and apoptosis of such cells (abstract; p. 13399, col 1, Results).  Shai, however, does not describe any mutations to the EHDV2-IBA virus sufficient to achieve the functional property of killing cancer cells.  Thus one of ordinary skill in the art would remain ignorant of the full scope of modified EHDV2-IBA viruses capable of killing cancer cells based on Danzinger alone.
            
The specification fails to disclose an EHDV-TAU virus that is also not oncolytic, as it appears to only disclose EHDV-TAU viruses with the specifically disclosed mutation(s) that are also oncolytic.  The scope of oncolytic EHDV-TAU virus, or an EHDV-TAU virus capable of treating or preventing cancer, therefore, cannot be determined.
Even if such a phrase did hold patentable weight, the phrase would likely be rejected under 35 USC 112(b) for being indefinite because such a phrase would amount to a 'functional limitation' whereby one of ordinary skill in the art would essentially need to 'guess' what steps must occur in the claim, in addition to the positively-recited method steps, in order to result in 'wherein the....' (the 'intended result' phrase in the claim).  
The instant claim as a whole does not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent.
Dependent claims 2-5 are included in the basis of the rejection because they do not clarify the nature of the corresponding structure that is necessary and sufficient to cause the recited functional language.

When functional claim language is found indefinite, it typically lacks an adequate written description under §112(a), because an indefinite, unbounded functional limitation would cover a plurality of undisclosed structures and/or method steps of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention. Thus, in most cases, a §112(b) rejection that is based on functional language having unclear (or no) claim boundaries should be accompanied by a rejection under §112(a) based on failure to provide a written description for the claim.
            Appropriate correction is required.


Claim Rejections – 35 USC § 112(a)
Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-5 is/are rejected 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites that an “Epizootic Hemorrhagic Disease virus-Tel Aviv University (EHDV-TAU)” virus, which is a mutated EHDV2-IBA virus, has the function of preventing or treating cancer.
The claim is considered to lack adequate written description because the scope of the claim to achieve the functional property of preventing or treating cancer cannot be determined. 

Either the recited function is an inherent property of (that naturally flows from) a mutated EHDV2-IBA virus of claim 1, or it is not. 
The claim denotes that not all of the structures (i.e., mutated EHDV2-IBA virus variants) encapsulated by independent claim are able to achieve the functional property(ies) recited therein. 
To the extent it is not an inherent property (that naturally flows) from the product/method of the independent claim, then the claim is considered to lack written description for failing to recite the structure(s) that is (are) necessary and sufficient to cause the recited functional language. 

The use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). See MPEP §2173.05(g)

For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc). See MPEP §2173.05(g)

If there is no disclosure of structure, material or acts for performing the recited function, the claim fails to satisfy the requirements of 35 U.S.C. 112(b). The disclosure of the structure (or material or acts) may be implicit or inherent in the specification if it would have been clear to those skilled in the art what structure (or material or acts) corresponds to the means- (or step-) plus-function claim limitation. See id. at 1380, 53 USPQ2d at 1229; In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir. 1997). Because no structure disclosed in the embodiments of the invention actually performs the claimed functions, the specification lacks 

To satisfy the definiteness requirement under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, the written description must clearly link or associate the corresponding structure, material, or acts to the claimed function. Telcordia Techs., Inc. v. Cisco Systems, Inc., 612 F.3d 1365, 1376, 95 USPQ2d 1673, 1682 (Fed. Cir. 2010). A rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate if the written description fails to link or associate the disclosed structure, material, or acts to the claimed function, or if there is no disclosure (or insufficient disclosure) of structure, material, or acts for performing the claimed function. Donaldson, 16 F.3d at 1195, 29 USPQ2d at 1850. A bare statement that known techniques or methods can be used would not be a sufficient disclosure to support a means-plus-function limitation. Biomedino, LLC v. Waters Techs. Corp., 490 F.3d 946, 953, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007). See MPEP §2181(III)

In the instant case, the limitation of preventing or treating cancer merely states a functional characteristic without providing any indication about how the functional characteristic is provided. The functional characteristic does not follow from (is not an inherent property of) the structure recited in the claim, so it is unclear whether the claim requires some other structure to be added to the composition to provide the functional characteristic. 

Per MPEP 2173.05(g), the Examiner should consider the following factors when examining claims that contain functional language to determine whether the language lacks adequate written description: 
(1) Is there a clear cut indication of the scope of the subject matter covered by the claim? 
The scope of the claimed EHDV-TAU is not limited to the specific structure(s)/method step(s) disclosed in the specification.  As such, the scope of the subject matter covered by the claim lacks adequate written description.  The Specification provides, for example, EHDV-TAUs having SEQ ID NO: 3 and specific point mutations (Specification, p. 3, para 2-4) that differentiate such viruses from natural EHDV2-IBA, which Applicant states are sufficient to achieve the recited functional property of treating or preventing cancer.  The Specification also discloses EHDV-TAUs having specific point mutations and insertion/deletion mutations that can achieve the recited functional property of treating or preventing cancer (Specification, Tables 3 &4).  However, there is no indication that the mutated EHDV2-IBAs disclosed by the Specification comprise the full scope of EHDV-TAUs capable of achieving the recited functional property.
Furthermore, he Specification fails to disclose what structural changes to the EHDV2-IBA is necessary and sufficient to cause the recited functional property of treating or preventing cancer, and thus the ordinary artisan must guess as to what modification(s) must be made in order to fulfill the instant recitation.  That is, while the Specification recites various mutated EHDV2-IBAs (i.e., EHDV-TAUs) capable of achieving the recited functional property (i.e., treating or preventing cancer), there is no indication that any of these mutations or combination of mutations is the cause of the recited functional property.  Therefore, one of ordinary skill in the art, if he were to design an EHDV-TAU capable of achieving the recited functional property, would have to guess what particular mutations are capable of achieving that functional property.
	
(2) Does the language of the claim forth well-defined boundaries of the invention, or only states a problem solved or a result obtained?


(3) Would one of ordinary skill in the art know from the claim terms what structure or steps are encompassed by the claim?
Danzinger et al. ("Combined genetic and epigenetic interferences with interferon signaling expose prostate cancer cells to viral infection", Oncotarget 2(32), p. 52115-52134; of record in IDS) describes an in-vitro evolution process of obtaining EHDV-TAU viruses by culturing EHDV2-IBA viruses with prostate cancer cells (p. 52124, col 1, para 1).  Danzinger states that serial passages of EHDV2-IBA with prostate cancer cells will eventually produce viruses that can selectively infect and lyse such cells, viruses that Danzinger dubs EHDV-TAU viruses (p. 52124, col 1, para 1).  Danzinger, however, does not describe any mutations to the EHDV2-IBA virus sufficient to achieve the functional property of killing cancer cells.  Thus one of ordinary skill in the art would remain ignorant of the full scope of modified EHDV2-IBA viruses capable of killing cancer cells based on Danzinger alone.
Journal of Virology 87(24), p. 13397-13408) teaches culturing EHDV2-IBA with immortalized kidney cells and that EHDV2-IBA is able to infect and induce autophagy and apoptosis of such cells (abstract; p. 13399, col 1, Results).  Shai, however, does not describe any mutations to the EHDV2-IBA virus sufficient to achieve the functional property of killing cancer cells.  Thus one of ordinary skill in the art would remain ignorant of the full scope of modified EHDV2-IBA viruses capable of killing cancer cells based on Danzinger alone.
            
The specification fails to disclose an EHDV-TAU virus that is also not oncolytic, as it appears to only disclose EHDV-TAU viruses with the specifically disclosed mutation(s) that are also oncolytic.  The scope of oncolytic EHDV-TAU virus, or an EHDV-TAU virus capable of treating or preventing cancer, therefore, cannot be determined.
Claims 1 and 6 also lack written description for a method of administering an EHDV-TAU virus to treat or prevent cancer with “a titer at least 104 times greater than EHDV2-Ibaraki (EHDV2-IBA)” without providing a standard by which to measure that relative value.  Based on the claim’s language and the Specification, it is not clear what titer values (i.e., the “standard”) of EHDV2-IBA are required to treat or prevent cancer, and therefore the relative value of “a titer at least 104 times greater than” EHDV2-IBA cannot be properly assessed, the titer value of EHDV2-IBA being unknown.  While the Specification mentions administering the EHDV-TAU in unit doses of 1x101 to 1x1015 pfu (Specification, p. 18, para 2), it does not appear that these dosage values in any way relate to titers of EHDV2-IBA required to treat or prevent cancer, and therefore the Specification does not adequately describe titer values of EHDV2-IBA administered to treat or prevent cancer that can be used to assess the relative value of “a titer [of EHDV2-TAU] at least 104 times greater than” EHDV2-IBA.
Oncotarget 2(32), p. 52115-52134; of record in IDS) describes an in-vitro evolution process of obtaining EHDV-TAU viruses by culturing EHDV2-IBA viruses with prostate cancer cells (p. 52124, col 1, para 1).  Danzinger states that serial passages of EHDV2-IBA with prostate cancer cells will eventually produce viruses that can selectively infect and lyse such cells, viruses that Danzinger dubs EHDV-TAU viruses (p. 52124, col 1, para 1).  Danzinger, however, does not describe any process of administering EHDV2-IBA to a subject, especially in the context of administering EHDV2-IBA to treat cancer.  Based on Danzinger alone, one of ordinary skill in the art would not be able to extrapolate the titer value of EHDV2-IBA – or any type of EHDV virus – required to treat cancer.
Shai et al. ("Epizootic Hemorrhagic Disease Virus Induces and Benefits from Cell Stress, Autophagy, and Apoptosis", 2013, Journal of Virology 87(24), p. 13397-13408) teaches culturing EHDV2-IBA with immortalized kidney cells and that EHDV2-IBA is able to infect and induce autophagy and apoptosis of such cells (abstract; p. 13399, col 1, Results).  Shai, however, does not describe any process of administering EHDV2-IBA to a subject, especially in the context of administering EHDV2-IBA to treat cancer.  Based on Shai alone, one of ordinary skill in the art would not be able to extrapolate the titer value of EHDV2-IBA – or any type of EHDV virus – required to treat cancer.
It does not appear as if the prior art teaches administering EHDV2-IBA or any variant of EHDV to treat or prevent cancer.  Therefore, one of ordinary skill would not be able to determine what precise titer value of EHDV-TAU to administer to a subject to treat cancer based on the phrase “a titer at least 104 times greater than EHDV2-Ibaraki (EHDV2-IBA)”, since there is no evidence that administering a titer of EHDV2-IBA or any variant of EHDV to treat cancer has been disclosed in the prior art.
Dependent claims 2-5 are included in the basis of the rejection because they do not clarify the nature of the corresponding structure that is necessary and sufficient to cause the recited functional language.


35 USC § 112(a)
Enablement – Biological Deposit
Claim 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
 Regarding claim 1, it is apparent that the Epizootic Hemorrhagic Disease virus-Tel Aviv University (EHDV-TAU) is required to practice the claimed invention. As such, the biological material must be readily available or obtainable by a repeatable method set forth in the specification, or otherwise readily available to the public. If it is not so obtainable or available, the requirements of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, may be satisfied by a deposit of the biological material. 
The process disclosed in the specification to produce the EHDV-TAU does not appear to be repeatable.  That is, it does not appear like the particular EHDV-TAU as recited in the claims can be readily produced by the process outlined in the Specification, which is a method of acquiring EHDV-TAU by in-vitro evolution of EHDV2-IBA (Specification, p. 25, Viral Infections).  This is because the mutations acquired by EHDV2-IBA in another process of in-vitro evolution, even with the exact same cell types, will necessarily be different mutations relative to the EHDV-TAU taught by the instant Specification (e.g., SEQ ID NO: 3), given that in-vitro evolution necessarily results in random mutations. It is not clear that the invention will work with commonly available EHDV-TAU, or EHDV-TAU acquired by a different EHDV2-IBA in-vitro evolution process, and it is not apparent if EHDV-TAU is both known and readily available to the public. 


If a deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirements made herein. 

If a deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, Applicant may provide assurance of compliance by statement, affidavit or declaration, or by someone empowered to make the same, or by a statement by an attorney of record over his or her signature and registration number showing that:
a) during pendency of the application, access to the invention will be afforded to the Commissioner upon request;
b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
c) the deposit will be maintained in a public depository for a period of 30 years, or 5 years after the last request, or for the enforceable life of the patent, whichever is longer;
d) a test of the viability of the biological material at the time of deposit (see 37 CFR 1.807); and 
e) the deposit will be replaced if it should ever become inviable. 


In an application where the invention required access to specific biological material, an applicant could show that the biological material is accessible because it is known and readily available to the public. The concepts of "known and readily available" are considered to reflect a level of public accessibility to a necessary component of an invention disclosure that is consistent with an ability to make and use the invention. To avoid the need for a deposit on this basis, the biological material must be both known and readily available - neither concept alone is sufficient. A material may be known in the sense that its existence has been published, but is not available to those who wish to obtain that particular known biological material. Likewise, a biological material may be available in the sense that those having possession of it would make it available upon request, but no one has been informed of its existence.
The Board of Patent Appeals and Interferences has held that a description of the precise geographic location of marine tunicates, as a biological material, used in a claimed invention was adequate to satisfy the enablement requirement of 35 U.S.C. 112. Ex Parte Rinehart, 10 USPQ2d 1719 (Bd. Pat. App. & Int. 1985). The term "readily" used in the phrase "known and readily available" is considered appropriate to define that degree of availability which would be reasonable under the circumstances. If the biological material and its natural location can be adequately described so that one skilled in the art could obtain it using ordinary skill in the art, the disclosure would appear to be sufficient to meet the enablement requirement of 35 U.S.C. 112 without a deposit so long as its degree of availability is reasonable under the circumstances. 
By showing that a biological material is known and readily available or by making a deposit in accordance with these rules, applicant does not guarantee that such biological material will be available forever. Public access during the term of the patent may affect the enforceability of the patent. Although there is a public interest in the availability of a deposited In re Metcalfe, 410 F.2d 1378, 161 USPQ 789 (CCPA 1969).
If an applicant has adequately established that a biological material is known and readily available, the Office will accept that showing. In those instances, however, the applicant takes the risk that the material may cease to be known and readily available. Such a defect cannot be cured by reissue after the grant of a patent.
Ex parte Humphreys, 24 USPQ2d 1255 (Bd. Pat. App. & Int. 1992), held that the only manner in which applicants could satisfy their burden of assuring public access to the needed biological material, and, thereby, compliance with the enablement requirement of 35 U.S.C. 112, was by making an appropriate deposit. The fact that applicants and other members of the public were able to obtain the material in question from a given depository prior to and after the filing date of the application in issue did not establish that upon issuance of a patent on the application that such material would continue to be accessible to the public. The applicants did not make of record any of the facts and circumstances surrounding their access to the material in issue from the depository, nor was there any evidence as to the depository's policy regarding the material if a patent would have been granted. Further, there was no assurance that the 
There are many factors that may be used as indicia that a biological material is known and readily available to the public. Relevant factors include commercial availability, references to the biological material in printed publications, declarations of accessibility by those working in the field, evidence of predictable isolation techniques, or an existing deposit made in accordance with these rules. Each factor alone may or may not be sufficient to demonstrate that the biological material is known and readily available. Those applicants that rely on evidence of accessibility other than a deposit take the risk that the patent may no longer be enforceable if the biological material necessary to satisfy the requirements of 35 U.S.C. 112 ceases to be accessible.
The Office will accept commercial availability as evidence that a biological material is known and readily available only when the evidence is clear and convincing that the public has access to the material. See the final rule entitled "Deposit of Biological Materials for Patent Purposes," 54 FR 34864, 34875 (August 22, 1989). A product could be commercially available but only at a price that effectively eliminates accessibility to those desiring to obtain a sample. The relationship between the applicant relying on a biological material and the commercial supplier is one factor that would be considered in determining whether the biological material was known and readily available. However, the mere fact that the biological material is commercially available only through the patent holder or the patent holder's agents or assigns shall not, by itself, justify a finding that the necessary material is not readily available, absent reason to believe that access to the biological material would later be improperly restricted.
The mere reference to a deposit or the biological material itself in any document or publication does not necessarily mean that the deposited biological material is readily available. Ex parte Hildebrand, 15 USPQ2d 1662 (Bd. Pat. App. & Int. 1990).
A Budapest Treaty deposit cited in a U.S. patent need not be made available if it was not required to satisfy 35 U.S.C. 112. For this reason, 37 CFR 1.808(c) provides that upon request made to the Office, the Office will certify whether a deposit has been stated to have been made under conditions which make it available to the public as of the issue date. See 37 CFR 1.808(c) and MPEP § 2410.02 for the requirements of the request. The Office will not certify that the aforementioned statement has been made unless 
(A) the deposit was necessary to overcome a rejection under 35 U.S.C. 112,
(B) there is, in the record, a statement by the examiner that a rejection would have been made "but for" the deposit (assumes deposit information in record, as filed), or 
(C) the record otherwise clearly indicates that the deposit was made under Budapest Treaty, and that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of the patent (with the possible exception of requiring the request for the deposit to be in the format specified in 37 CFR 1.808(b)). 

If a deposit is not made under the conditions set forth in 37 CFR 1.808(a), the deposit cannot be relied upon for other purposes, e.g., the deposit cannot be relied upon by a third 
Once a deposit is made in a depository complying with these rules, and under conditions complying with these rules, a biological material will be considered to be readily available even though some requirement of law or regulation in the United States or in the country where the depository institution is located permits access to the material only under conditions imposed for health, safety or similar reasons. This provision is consistent with the Budapest Treaty (Article 5) and is designed to permit the patenting of inventions involving materials having restricted distribution, where the restrictions are imposed for the public, as opposed to the private, welfare.

2. Deposit is not substitute for written description
As to the deposit referenced in Claim 1, the specification fails to clearly set forth the content of the deposit material and its biological characteristics.  MPEP § 2163 states, concerning deposit materials for written description, “The description must be sufficient to permit verification that the deposited biological material is in fact that disclosed. Once the patent issues, the description must be sufficient to aid in the resolution of questions of infringement.” Id. at 34,880. Such a deposit is not a substitute for a written description of the claimed invention. The written description of the deposited material needs to be as complete as possible because the examination for patentability proceeds solely on the basis of the written description. See, e.g., In re Lundak, 773 F.2d 1216, 227 USPQ 90 (Fed. Cir. 1985). See also 54 FR at 34,880 (“As a general rule, the more information that is provided about a particular deposited biological material, the better the examiner will be able to compare the identity and characteristics of the deposited biological material with the prior art.”)”. In view of such, the specification fails to provide an adequate description for what is now claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J RABORG whose telephone number is (571)270-1281.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris M Babic can be reached on 57127285007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.R./Examiner, 

/KEVIN K HILL/               Primary Examiner, Art Unit 1633